   Case: 1:18-cv-04651 Document #: 353 Filed: 05/12/20 Page 1 of 1 PageID #:9162




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

WEIFANG TENGYI JEWELRY                    )
TRADING CO., LTD                          )
                                          )
      Plaintiff/Counterclaim Defendant,   )                 No. 18-cv-4651
                                          )
      v.                                  )                 Judge John F. Kness
                                          )
JENS SORENSEN, et al.,                    )                 Magistrate Judge Jeffrey Gilbert
                                          )
      Defendants/Counterclaim Plaintiff.  )
__________________________________________)


                                                ORDER

       This matter coming before the Court pursuant to Plaintiff’s Motion for Judgment on the

Answer of Third Party Citation Respondents and for Turnover of Funds, it is hereby Ordered:

       1.      Plaintiff’s Motion is granted.

       2.      Judgment is entered in favor of Plaintiff and against Third Party Citation

Respondent PayPal, Inc. in the amount of $3307.45.

       3.      Third Party Citation Respondent PayPal, Inc. shall turn over to Plaintiff in partial

satisfaction of the judgment the amount of $3307.45.

       4.      Upon delivery of the amounts identified above the Third Party Citation respondent

PayPal, Inc. shall be dismissed.

Dated: May 12, 2020

                                                     _____________________________
                                                     JOHN F. KNESS
                                                     United States District Judge
